[Cite as State v. Booker, 2022-Ohio-3433.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 111222
                 v.                                :

DOMINIC BOOKER,                                    :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: September 29, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-649048-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jeffrey Schnatter, Assistant Prosecuting
                 Attorney, for appellee.

                 Jonathan N. Garver, for appellant.

MARY J. BOYLE, J.:

                   In this delayed appeal, defendant-appellant, Dominic Booker

(“Booker”), appeals his sentence for rape, kidnapping, aggravated burglary,

burglary, and having weapons while under disability.             He challenges the
constitutionality of his sentence under the Reagan Tokes Act and contends his

sentence is contrary to law. For the reasons set forth below, we affirm.

I. Facts and Procedural History

               In April 2020, Booker was charged in a 14-count indictment. Counts

1-3 charged him with rape. Count 4 charged him with kidnapping. Counts 5, 7, and

10 charged him with aggravated burglary. Counts 6 and 13 charged him with

burglary. Counts 8 and 11 charged him with having weapons while under disability

(“HWUD”). Count 9 charged him with theft. Count 12 charged him with attempted

theft. Count 14 charged him with theft.1 The charges arise from incidents involving

three victims — Jane Doe (Counts 1-6), T.G. (Counts 7, 9, 10, 12), and J.L. (Counts

13 and 14).

               In May 30, 2020, Booker entered into a plea agreement with plaintiff-

appellee, the state of Ohio (“State”). Booker pled guilty to an amended Count 1

(rape) by the deletion of the sexual violent predator specification, an amended Count

4 (kidnapping) by the deletion of the sexual motivation specification and the sexual

violent predator specification, Count 5 (aggravated burglary) as charged, an

amended Count 7 (aggravated burglary) by the deletion of the one-year firearm

specification, Count 8 (HWUD) as charged, an amended Count 10 (aggravated

burglary) by the deletion of the one- and three-year firearm specifications, and

Count 13 (burglary) as charged. Counts 2, 3, 6, 9, 11, 12, and 14 were nolled. Booker


      1 Each of Counts 1-4 carried a sexually violent predator specification. Count 4 also
carried a sexual motivation specification. Count 10 carried both a one- and three-year
firearm specification.
also agreed that the offenses were not allied offenses of similar import. The trial

court advised Booker that Counts 1, 4, 5, and 7 would fall under the Reagan Tokes

Act and that he would be classified as a Tier III sex offender with lifetime

registration.

                Booker was sentenced at a hearing in June 2020, and a nunc pro tunc

sentencing entry was filed on September 1, 2020. The court held a resentencing

hearing in October 2020 because the original sentencing hearing did not include a

sentence on Count 5. The trial court sentenced Booker to

      3 year(s) on the specifications to be served prior to and consecutive
      with a minimum prison term of 10 year(s) and a maximum prison term
      of 15 year(s) on the underlying offense(s). The total stated prison term
      is 23-28 years[.]

      Count 1: F1, an indefinite minimum prison term of 10-15 year(s), 5
      years mandatory post release control.

      Count 4: F1, an indefinite minimum prison term of 10-15 year(s), 5
      years mandatory post release control.

      Count 5: F1, an indefinite minimum prison term of 10-15 year(s), 5
      years mandatory post release control.

      Count 7: F1, an indefinite minimum prison term of 10-15 year(s), 3 year
      firearm specification, 5 years mandatory post release control.

      Count 8: F3, 36 month(s), up to 3 years discretionary post release
      control.

      Count 10: F1, a definite minimum prison term of 10 year(s), 5 years
      mandatory post release control.

      Count 13: F2, a definite minimum prison term of 8 year(s), 3 years
      mandatory post release control.

      Count[s] 1 and 4 to be served consecutively.
      The court imposes prison terms consecutively finding that consecutive
      service of the prison term is necessary to protect the public from future
      crime or to punish defendant; that the consecutive sentences are not
      disproportionate to the seriousness of defendant’s conduct and to the
      danger defendant poses to the public; and that, at least two of the
      multiple offenses were committed in this case as part of one or more
      courses of conduct, and the harm caused by said multiple offenses was
      so great or unusual that no single prison term for any of the offenses
      committed as part of any of the courses of conduct adequately reflects
      the seriousness of the defendant’s conduct.

      ***

      ** Defendant is a Tier III sex offender. **

(Trial Court’s Judgment, Oct. 30, 2020.) The trial court also “considered all

required factors of the law [and found] that prison is consistent with the purpose of

R.C. 2929.11.” Id.

              It is from this order that Booker appeals, raising the following two

assignments of error for review.

      Assignment of Error One: [Booker’s] sentencing under the Reagan
      Tokes law violated the constitutional guarantees of due process of law
      and equal protection of the laws, contrary to the Fifth and Fourteenth
      Amendments to the Constitution of the United States and Article I,
      Sections 2 and 16 of the Constitution of the State of Ohio.

      Assignment of Error Two: The twenty-three (23)-year base prison
      term imposed by the trial court is excessive, unsupported by the record,
      and contrary to law.

II. Law and Analysis

      A. Reagan Tokes

              In the first assignment of error, Booker recognizes that in State v.

Delvallie, 2022-Ohio-470, 185 N.E.3d 536 (8th Dist.), this court already determined

that the sentencing provisions under the Reagan Tokes Act are constitutional, but
challenges the constitutionality of the Act since the issue has not yet been resolved

by the Ohio Supreme Court.

               However, in light of our en banc decision in Delvallie, which found

the Reagan Tokes Act to be constitutional, we overrule the first assignment of error.

      B. Booker’s Sentence

          1. Standard of Review

               An   appellate    court   reviews    felony   sentences     under    R.C.

2953.08(G)(2). State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d

649, ¶ 27, citing State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d

1231. Relevant to the instant appeal, under R.C. 2953.08(G)(2)(b), an appellate

court “may increase, reduce, or otherwise modify a sentence * * * or may vacate the

sentence and remand the matter * * * for resentencing” if it “clearly and

convincingly” finds “[t]hat the sentence is otherwise contrary to law.”

               “A sentence is contrary to law if it falls outside the statutory range for

the offense or if the sentencing court fails to consider the purposes and principles of

sentencing set forth in R.C. 2929.11 and the sentencing factors in R.C. 2929.12.”

State v. Angel, 8th Dist. Cuyahoga No. 110456, 2022-Ohio-72, ¶ 8, citing State v.

Pawlak, 8th Dist. Cuyahoga No. 103444, 2016-Ohio-5926.

          2. R.C. 2929.11 and 2929.12

               R.C. 2929.11 addresses the overriding purposes of felony sentencing,

while R.C. 2929.12 addresses factors that are to be taken in account when imposing

a sentence. Jones at ¶ 18-19. Under R.C. 2929.11(A), the overriding purposes of
felony sentencing are to (1) “protect the public from future crime by the offender and

others”; (2) “punish the offender”; and (3) “promote the effective rehabilitation of

the offender using the minimum sanctions that the court determines accomplish

those purposes without imposing an unnecessary burden on state or local

government    resources.”      Additionally,   the   imposed    sentence   must    be

“commensurate with and not demeaning to the seriousness of the offender’s conduct

and its impact upon the victim, and consistent with sentences imposed for similar

crimes committed by similar offenders.” R.C. 2929.11(B).

              R.C. 2929.12 provides the sentencing court with the discretion to

determine the best way to comply with the purposes and principles of sentencing set

forth in R.C. 2929.11 when imposing a sentence.         State v. Bridges, 8th Dist.

Cuyahoga No. 107281, 2019-Ohio-1769, ¶ 10.             R.C. 2929.12 sets forth a

nonexhaustive list of factors a trial court must consider in determining the

seriousness of the offender’s conduct and the likelihood of recidivism, including the

offender’s history of criminal convictions, whether the offender has responded

favorably to sanctions previously imposed for criminal convictions, whether the

offender has demonstrated remorse, and any other factors relevant to achieving the

purposes and principles of sentencing. R.C. 2929.12(A), (D)(2)-(3), and (D)(5).

              Although the sentencing court must consider the factors in R.C.

2929.11 and 2929.12, the court is not required to make specific findings on the

record regarding its consideration of those factors, even when imposing a more-

than-minimum sentence. Bridges at ¶ 11, citing State v. Keith, 8th Dist. Cuyahoga
Nos. 103413 and 103414, 2016-Ohio-5234; State v. Rouse, 8th Dist. Cuyahoga No.

107379, 2019-Ohio-708. Indeed, consideration of the factors is presumed unless the

defendant affirmatively shows otherwise. State v. Wright, 2018-Ohio-965, 108

N.E.3d 1109, ¶ 16 (8th Dist.). (The “trial court’s statement in its sentencing journal

entry that it considered the required statutory factors is alone sufficient to fulfill its

obligations under R.C. 2929.11 and 2929.12.”) Id., citing Keith, citing State v.

Sutton, 8th Dist. Cuyahoga Nos. 102300 and 102302, 2015-Ohio-4074, and State v.

Clayton, 8th Dist. Cuyahoga No. 99700, 2014-Ohio-112.

           3. 23-Year Base Sentence

               Booker argues his 23-year base sentence exceeds the minimum

sentence that can be legally imposed. He contends that there are three important

mitigating factors not reflected in his sentence: (1) “minimal” criminal history

consisting of a third-degree felony burglary offense in 2016 and a fourth-degree

felony receiving stolen property offense in 2011; (2) he apologized and expressed

remorse for his misconduct; and (3) Jane Doe told the court that she had forgiven

him. He additionally contends that the presence of the city of Cleveland’s Ward 1

Councilman at his sentencing hearing was a highly unusual occurrence and the

Councilman’s statements appear to have impacted his excessive sentence.

               Booker’s argument, however, does not dispute the legality of the trial

court’s term of incarceration, nor does it dispute the trial court’s findings supporting

consecutive sentences. After the Ohio Supreme released its decision in Jones, our

review of a sentence imposed by the trial court under R.C. 2953.08(G)(2) is limited
to the legality of the sentence, meaning was it imposed after consideration of the

statutory factors and is it within the range authorized by the Revised Code. See State

v. Olsen, 8th Dist. Cuyahoga No. 110740, 2022-Ohio-1402, ¶ 18. “Nothing in R.C.

2953.08(G)(2) permits an appellate court to independently weigh the evidence in

the record and substitute its judgment for that of the trial court concerning the

sentence that best reflects compliance with R.C. 2929.11 and 2929.12.” Jones, 163

Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, at ¶ 42. In particular, “R.C.

2953.08(G)(2) does not permit an appellate court to conduct a freestanding

inquiry[.]” Id.

              In the instant case, a review of the record reveals that at the

sentencing hearing in June 2020, the trial court heard from the victim of Counts 1-

6 and the city of Cleveland’s Ward 1 Councilman, as well as Booker, defense counsel,

and the state. The victim asked the court for justice and stated that she forgave

Booker. (Tr. 37, June 23, 2020.) The Councilman advised the court that he was

present because this incident not only impacted the victim but the neighborhood.

(Tr. 38, June 23, 2020.) He stated that “[w]ord had got out that there was a rapist

trying to break into people’s houses. * * * I just come before you today on behalf of

the citizens of the Lee/Harvard Ward 1 area asking * * * you, Judge, to sentence him

to the fullest lengths possible. This type of crime against women and children and

terrorizing the neighborhood is absolutely unacceptable[.] And to come to find out

that he is now a predator because he has done this on multiple occasions.” (Tr. 38-

39, June 23, 2020.)
              During its recitation of the facts, the state noted that counts involving

the victim arose from Booker breaking into her home while she was asleep. Booker

wore a black ski mask and vaginally, anally, and orally raped the victim. He kept her

from leaving her home. (Tr. 40, June 23, 2020.) The next day, the victim came back

to her home (she was living with her mother at the time) and found that the house

was broken into again. Booker broke in through a back window, and when doing so,

he cut himself and left blood on the window shades. The blood was linked to Booker

through DNA testing. (Tr. 42-43, June 23, 2020.)

              The state also described the details regarding the burglaries listing

T.G. as the victim. The burglaries were captured on surveillance cameras. In one

burglary, Booker took a television, some cash, and a comforter. With the other

burglary, it appears that Booker was nervous because the camera captured him

talking with his accomplice and they left without taking anything. (Tr. 43, June 23,

2020.) Regarding the burglary listing J.L. as the victim, the state advised the trial

court that this burglary was also captured on video surveillance. Booker took a

television, a sound bar, and possibly some cash. (Tr. 43-44, June 23, 2020.)

              The state also quoted from a text-message conversation between

Booker and another individual before and after the rape of Jane Doe. During the

conversation, Booker sent and replied to the following messages:

      [Booker:] I want to break in and steal some p***y[.]

      [Reply:] LMAO. You got to be careful with that; might like it.

      [Booker:] LOL. I want to tell you but goddamn.
      ***

      Grr. I can’t even scare no one. Baby like you look good. Why you got
      to be mean. I give it to you. I be — goddamn —

      [Reply:] LMAO. That’s what I’m trying to tell you, they just got to go
      with it and give a little fight.

      [Booker:] S**t crazy. I’ll tell you about it later.

      [Booker:] S**t, I just took somebody’s pride. Hee-hee. Rape, rape,
      rape. LOL. I’m crazy for real.

(Tr. 45, June 23, 2020.)

               Defense counsel asked for an 8-year prison term, noting that Booker

does not have a lengthy history of assaultive behavior or sexually oriented behavior.

Booker then apologized to the court, wishing he “could take it back.” (Tr. 52, June

23, 2020.)

               Prior to announcing its sentence, the trial court indicated that it

considered the overall facts of the case, noting the facts were horrific. (Tr. 52, June

23, 2020.) The court also indicated it considered all the purposes and principles of

the Ohio Revised Code section relating to sentencing, the statements made by all the

parties, and the medical report, noting it gave “this case a great deal of thought” prior

to imposing the sentence. (Tr. 54, June 23, 2020.)

               The trial court found that consecutive sentences were “necessary to

protect the public from future crime and to punish [Booker]; that consecutive

sentences are not disproportionate to the seriousness of [Booker’s] conduct, and

that the danger [he] pose[s] to the public; and furthermore, that [the crimes] were

committed while [Booker was] on community control sanctions.” (Tr. 56-57, June
23, 2020.) The trial court also found that two of the multiple offenses were

committed as part of one or more courses of conduct by burglarizing Jane Doe’s

house twice, and that the harm caused “was so great or unusual that no single prison

term for any of the offenses committed as part of the courses of conduct adequately

reflects the seriousness of [Booker’s] conduct[.]” (Tr. 57, June 23, 2020.) The trial

court further noted that Booker did have prior felony convictions and that

consecutive sentences were necessary to protect the public from future crime

committed by him. (Tr. 57, June 23, 2020.)

               At the resentencing hearing in October 2020, the trial court again

indicated that it considered all the purposes and principles of the Ohio Revised Code

relating to sentencing. (Tr. 64, Oct. 22, 2020.) The court also reiterated its reasons

for ordering the sentences to be served consecutively. (Tr. 65-66, Oct. 22, 2020.) In

the corresponding sentencing entry, the court also incorporated its consideration of

all the required factors of law, its determination that prison was consistent with R.C.

2929.11, and its findings supporting consecutive sentences.            (Trial Court’s

Judgment, Oct. 30, 2020.)

               Booker asks this court to substitute its judgment for that of the trial

court’s regarding how the principles and purposes of sentencing should have applied

and what sentence was appropriate. We decline to do so. Booker committed

multiple burglaries, rape, and then returned to burglarize his rape victim the next

day, while he was on community-control sanctions. Moreover, Booker’s texts reveal

that he was going to commit the rape and then joked about it afterwards.
                 When applying the standard set forth in R.C. 2953.08(G)(2) to the

instant case, we find that Booker’s sentence of 23-28 years is within the statutory

range, and the record reflects the trial court had considered the purposes and

principles of felony sentencing in R.C. 2929.11 and the sentencing factors in R.C.

2929.12. Furthermore, the trial court’s sentencing journal entry indicates that it

“considered all required factors of the law,” which this court has held to be enough

to find that the court considered the purposes and principles of felony sentencing

set forth in R.C. 2929.11 and the seriousness and recidivism factors in R.C. 2929.12.

Keith at ¶ 11.

                 Therefore, the second assignment of error is overruled.

III. Conclusion

                 We find that Booker’s sentence is not unconstitutional under the

Reagan Tokes Act. Furthermore, the record demonstrates that the trial court

imposed Booker’s sentence after consideration of the statutory factors, and his

sentence is within the range authorized by the Revised Code.

                 Accordingly, judgment is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.            The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, JUDGE

ANITA LASTER MAYS, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR

N.B. Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision.
For a full explanation of her analysis, see State v. Delvallie, 2022-Ohio-470, 185
N.E.3d 536 (8th Dist.) (Laster Mays, J., concurring in part and dissenting in part).